Order, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered February 24, 2006, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, defendant’s motion granted and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Although there may be a reasonable dispute as to whether the building’s entrance lock was working properly on the day in question, the videotape evidence of the incident clearly shows that when plaintiff entered the building he was followed closely by his assailants. Contrary to plaintiffs suggestion, there was no opportunity for him to have closed the door behind him before the assailants had entered. Thus, absent any proof that defendant’s alleged negligence in failing to provide functioning door locks was the proximate cause of plaintiff’s injuries, defendant’s motion should have been granted. Concur—Tom, J.P, Mazzarelli, Andrias, Sweeny and Malone, JJ.